Order, Supreme Court, New York County, entered October 18, 1977, which, inter alia, confirmed the report of the Special Referee in part and reduced alimony payments from $140 to $125 per week, modified, on the facts and in the exercise of discretion, to the extent of reinstating the alimony payments to $140 per week beginning from the date of the decision of this court, and otherwise affirmed, without costs or disbursements. The initial level of support for Shirley Golden under a judgment of separation was set at $100 per week in 1961. In March, 1966, Shirley moved to modify the judgment. The parties stipulated in November, 1967 to increase support payments to $140 per week. In February, 1971, a divorce decree was signed. In 1975, Shirley moved to punish David Golden for contempt in defaulting in payments, and David cross-moved to reduce,, weekly payments from $140 to $70. Shirley then also moved for upward modification of alimony. The motion and cross motion relating to alimony were referred to a Special Referee to hear and report, together with his recommendations. The referee recommended reduction of weekly payments to $125 per week, noting, inter alia, that Shirley was employable. However, Shirley is 52 years old, was not previously employed, claims not to have marketable skills, and has a progressively deteriorating physical condition. David showed no substantial adverse change in his financial condition. Under these circumstances, the $15-per-week reduction directed by Special Term was significant, and we have modified the order accordingly. Concur—Birns, J. P., Fein, Lane and Bloom, JJ.